MADDOX, Justice.
Liberty National petitions for a writ of mandamus directing the trial judge to stay the proceedings in this case pending further orders from the certifying court in Lawson v. Liberty National Life Insurance Co. (Jefferson Circuit Court, CV-96-1119). We deny the petition, on the authority of Ex parte DeArman, 694 So.2d 1288 (Ala.1997), and Ex parteLiberty National Life Insurance Co., 694 So.2d 1292 (Ala.1997).
WRIT DENIED.
HOOPER, C.J., and ALMON, HOUSTON, COOK, and SEE, JJ., concur.
SHORES, J., recuses.